GOLDTHWAITE, J.
— The complainant seeks to avoid the plea of the statute of limitations, on the ground that the defendant is a mere trustee, and as such, unaffected by the lapse of time. The only cases which are not barred by lapse of time, are those which arise out of trusts, which are peculiarly and exclusively the creatures of a court of equity. [Maury’s administrators v. *653Mason’s administrators, 8 Porter 211.] The condition of the complainant here arises out of his contract; equity interposes, it is true, for his relief in one aspect of the case and declares that he shall not be affected by the forfeiture which be has agreed by his contract to submit to; therefore, it will not permit the defendant to avail himself of the strict condition imposed on the pledge, but. will allow the complainant to redeem at any reasonable period of time. It is equally true, however, that equity will not always listen to a claim to redeem. If a mortgagor or pledge or lies by and will make no attempt to redeem within the period within which, any title, however good, will be barred by lapse of time, a court of chancery cannot, indeed it ought not, to relieve. This is the well settled rule with respect to real estate, and if a mortgagee has been in possession of the mortgaged premises for twenty years, taking the profits without any account, or act done by which he admitshimself to hold them as a qualified estate, the equity of redemption, will be presumed to be extinguished, or to have been abandoned by the mortgagor; and a bill to redeem, will not be entertained by a court of equity. [See Powell on Mortgages 360, and cases there cited: Dexter v. Arnold, 1 Sumner 109: Demarest v. Wyn Koop, 3 John C. R. 134: Lamar v. Jones, 3 Har. & McHen. 328.]
This rule is adopted by courts of equity, not in obedience to the statutes of limitation, but in analogy to them, and from the obvious necessity which exists, that some lapse of time should quiet the possession. All the reasons for the rule apply with as much force to personal as to real estate, and if it has been considered judicious to make a shorter period of time applicable, as a limitation to a suit for the former, it is the duty of a bourt of equity to adapt its decisions to the recognized rules of law. A claim to personal estate, is barred at law after the lapse of six years, no matter, however imposing it may be; and what reason is there that a court of equity should open its doors to relieve a suitor who, under similar circumstances is banished from a court of law? We know of none, and it may be added, that an equitable claim not resting on a trust, exclusively the creature of a *654court of equity, which has not had sufficient merit to induce a prosecution within six years, ought, after that period to rest forever.
It is supposed, however, that as no period was fixed within which this pledge was to be redeemed, by the contract of the parties, this circumstance will withdraw the case from the analogy of the statute. We do not deem it important to scrutinize the evidence on this point, to see whether the bill or answer is sustained, as we consider it clear that an indefinite period of time cannot defeat the operation of a most salutary rule. It is obvious if no time is fixed for redemption, the complainant could redeem at anytime; if a day is stipulated for, he cannot redeem, nor is the pledge forfeited until the day comes. In the first case, if he neglects to redeem within six years from the time of the pledge, and his title is not recognized within that time, he must be considered as abandoning it; in the last, the same result follows, from the omission to redeem within six years, from the day fixed.
If the statute is a bar to the right to redeem, it is equally so, to the money demand for the residue of the sum for which the slaves were sold, and therefore, we need not inquire whether the garnishee judgments were void or voidable; nor need we ascertain whether this portion of the answer, is supported by proof. It is sufficient that the lapse of time is insisted on as a defence, and nothing is admitted to be due but the small sum for which a decree was rendered.
The decree of the chancellor is free from error and is affirmed.